 


114 HR 1529 RH: Community Institution Mortgage Relief Act of 2015
U.S. House of Representatives
2015-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 38 
114th CONGRESS 1st Session 
H. R. 1529 
[Report No. 114–57] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 23, 2015 
Mr. Sherman (for himself and Mr. Luetkemeyer) introduced the following bill; which was referred to the Committee on Financial Services 
 

April 6, 2015
Additional sponsor: Mr. Posey

 
April 6, 2015 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To amend the Truth in Lending Act and the Real Estate Settlement Procedures Act of 1974 to modify the requirements for community financial institutions with respect to certain rules relating to mortgage loans, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Community Institution Mortgage Relief Act of 2015.  2.Community financial institution mortgage relief (a)Exemption from escrow requirements for loans held by smaller creditorsSection 129D of the Truth in Lending Act (15 U.S.C. 1639d) is amended— 
(1)by adding at the end the following:  (k)Safe harbor for loans held by smaller creditors (1)In generalA creditor shall not be in violation of subsection (a) with respect to a loan if— 
(A)the creditor has consolidated assets of $10,000,000,000 or less; and  (B)the creditor holds the loan on the balance sheet of the creditor for the 3-year period beginning on the date of the origination of the loan.  
(2)Exception for certain transfersIn the case of a creditor that transfers a loan to another person by reason of the bankruptcy or failure of the creditor, the purchase of the creditor, or a supervisory act or recommendation from a State or Federal regulator, the creditor shall be deemed to have complied with the requirement under paragraph (1)(B).; and  (2)by striking the term Board each place such term appears and inserting Bureau.  
(b)Modification to exemption for small servicers of mortgage loansSection 6 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605) is amended by adding at the end the following:  (n)Small Servicer ExemptionThe Bureau shall, by regulation, provide exemptions to, or adjustments for, the provisions of this section for a servicer that annually services 20,000 or fewer mortgage loans, in order to reduce regulatory burdens while appropriately balancing consumer protections..  
 
 
April 6, 2015 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
